DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 and 9-20 are pending and presented for examination.
Claim 1 is cancelled.
Claims 2-5 and 9-20, as amended below, are ALLOWED for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on 20 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any of US Patents 10,258,568, 10,258,569, 10,792,256, 10,888,546, or any patents issuing from copending applications 16/582,993, 16/883,016, 16/882,979,  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Yuezhong Feng on 20 May 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1:	Is CANCELLED.
Claim 3, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 4, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 5, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 10, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 11, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 13, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 14, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 15, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 16, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 17, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 18, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 19, Line 1:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.
Claim 20, Line 2:	The phrase “claim 1” has been DELETED and REPLACED by ---claim 2---.

Allowable Subject Matter
Claims 2-5 and 9-20, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed combination of glycopyrrolate salt with either of budesonide and beclomethasone dipropionate, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613